NOT DESIGNATED FOR PUBLICATION


                               STATE OF LOUISIANA


                                COURT OF APPEAL


                                 FIRST CIRCUIT


                                   2021 CA 1214


                               BEVERLY M. LENTINI


                                     VERSUS


     SLM EDUCATION CREDIT FINANCE CORPORATION, ET AL.


                                                Judgment Rendered:
                                                                     APR 0 R 2012



                  Appealed from the 19" Judicial District Court
                    In and for the Parish of East Baton Rouge
                                 State of Louisiana
                                 Case No. C688630


              The Honorable Donald R. Johnson, Judge Presiding




 Beverly M. Lentini                    Plaintiff/Appellant
 Pinson, Alabama                       Pro Se



 David S. Daly                         Counsel for Defendants/ Appellees
 Elliot M. Lonker                      Eaton Group Attorneys, LLC,
 New Orleans, Louisiana                Gregory M. Eaton, J. Marron Monsour,
                                       Mia D. Etienne Strong, Paul E. Pendley,
                                       and Stacey L Greaud




            BEFORE: McDONALD, LANIER, AND WOLFE, JJ.




W4 ,7.    e -&.   c- Utv s .
LANIER, J.


      Beverly M. Lentini filed suit against Eaton Group Attorneys,            LLC and


several individually named attorneys for malicious prosecution, alleging that

defendants acted maliciously and lacked probable cause in bringing three separate

actions against her, on behalf of their client, for alleged unpaid student loans. In


response, defendants filed a motion for summary judgment seeking dismissal of

Ms. Lentini' s claims.   Defendants asserted that because Ms. Lentini would not be


able to establish a lack of probable cause and malice, her claim of malicious


prosecution must be dismissed.


      Following a hearing, the district court granted summary judgment in favor of

defendants, dismissing Ms. Lentini' s claims with prejudice.       The court found that


Ms. Lentini had, in fact, acknowledged that she signed all three promissory notes

in question, that the loans were disbursed, and that the loans had not been repaid.


The court further noted that defendant's failure to succeed in the underlying actions

did not equate to an absence of probable cause or malice.


      Ms. Lentini appealed, asserting that the court erred in granting summary

judgment in favor of defendants because genuine issues of material fact exist as to


defendants' intent in continuing to pursue the debts despite their inability to prove a

proper chain of assignment or produce the original promissory notes.            After a


thorough review of the law and the evidence before us, we find no error in the


judgment. No genuine issue of material fact exists that would preclude the grant of


defendants' motion for summary judgment.

      Accordingly, and in compliance with Uniform Rules— Louisiana            Courts of


Appeal, Rule 2- 16. 2A(2), ( 5),   and (   8),   we affirm, by summary disposition, the

summary judgment granted in favor of Eaton Group Attorneys, LLC, Gregory M.

Eaton, J. Marron Monsour, Mia D. Etienne Strong, Paul E. Pendley, and Stacey L.




                                                 1)
Greaud. We assess all costs associated with this appeal against plaintiff-appellant,


Beverly M. Lentini.

AFFIRMED.